 In the Matter of CARRIER CORPORATIONandUNITED ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA, LOCAL #313andCARRIER EMPLOYEES.ASSOCIATIONCase No.R-1/721AMENDMENT TO DIRECTION OF ELECTIONFebruary 10, 191 3On January 23, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,In the election directed therein, the Board placed upon the ballot thenames of Local #313, United Electrical, Radio & Mftchine Workersof America, affiliated with the Congress of Industrial Organizations,herein called the C. I: 0., and Carrier Employees Association.OnFebruary 3, 1943, the C. I. O. notified the Board that it desired to-withdraw its petition for investigation and certification in this pro-ceeding and further requested that its name be withdrawn from the,ballot.Since the other organization involved, Carrier Employees Associa-tion, has not indicated that it desires to withdraw from the proceeding,.the request to withdraw the petition for investigation and certificationis denied.However, the request of the C. I. O. to withdraw its namefrom the ballot is granted.Accordingly, the aforesaid Direction ofElection is hereby amended by striking therefrom the words "whether-they desire to be represented by Local #313, United Electrical,Radio & Machine Workers of America, affiliate^l with the Congress ofIndustrial Organizations, or by the Carrier 'Employees Association,for the purposes of collective bargaining, or by neither," and sub-stituting therefor the words "whether or not they desire to be repre-sented by the Carrier Employees Association for the purposes ofcollective bargaining."'46 N L R B 131947 N. L R B , No 58424LC